Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call on 7/22/2022 after an interview with Christopher Jethrow on 7/20/2022.

The application has been amended as follows: 

IN THE CLAIMS:
11. (Currently amended) A hub of an intermediate housing for an aircraft turbojet engine, including a discharge duct having an inlet end and an outlet end and defining an air passage from at least one end orifice to at least one end orifice with an air flow in the discharge duct flowing in an air flow direction toward said at least one outlet end orifice, and including an ejection grille disposed at a level of the outlet end, said ejection grille including a plurality of fins, wherein inside at least one of the plurality of fins is a plurality of the plurality of circulation channels being transverse to the air flow direction, said at least one of the plurality of fins extending across the discharge duct from a first shank at a first wall of the discharge duct to a second shank at a second wall of the discharge duct, first manifold section inside the first shank the second manifold section inside the second shank, the plurality of circulation channels extending from the one distal end to the opposite distal end, wherein at the one distal end the plurality of circulation channels each open into the first manifold section and at the opposite distal end the plurality of the circulation channels each open into the second manifold section 
the hub further including: 
- an inner annular ferrule delimiting externally a primary flow space of a primary gas flow in the turbojet engine and delimiting internally 
- an outer annular ferrule delimiting externally a secondary flow space of a secondary gas flow in the turbojet engine and delimiting internally said at least one inter-jet zone, the outer annular ferrule being provided with said at least one end orifice, and 
- a downstream cross flange, connecting the inner and outer annular ferrules and delimiting upstream at least one intermediate space and delimiting downstream said at least one inter-jet zone, the downstream cross flange comprising said at least one end orifice.
12. (Currently amended) The hub of the intermediate housing according to claim 11, wherein the plurality of circulation channels extends inside said at least one of the plurality of fins parallel with one another.
13. (Currently amended) The hub of the intermediate housing according to claim 11, wherein the plurality of circulation channels has[[have]] a circular shaped cross-section.
14. (Currently amended) The hub of the intermediate housing according to claim 11, wherein the plurality of circulation channels has[[have]] a star shaped cross-section.
15. (Currently amended) The hub of the intermediate housing according to claim 11, wherein the plurality of fins is[[are]] formed by an additive manufacturing method.
16. (Currently amended) The hub of the intermediate housing according to claim 11, further includes: 
- at least one discharge valve[[,]] comprising at least one movable gate suitable for extracting throughend orifice to said at least one end orifice to direct the air extracted via said at least one discharge valve in the air flow direction and into the secondary flow space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741